Argued January 5, 1937.
Appellee was severely injured in an automobile accident. The testimony showed that he is suffering from traumatic arthritis resulting from the injuries received and that his condition is likely to be progressive requiring future medical attention and hospitalization. The actual expenses and losses to him by reason of the injuries were $1,581.95. The jury returned a verdict of $2,750, whereupon the court granted a new trial on appellee's motion, solely on the ground that the verdict *Page 492 
was inadequate. Appellant insists that the granting of a new trial was an abuse of discretion in that the trial judge substituted his judgment for that of the jury upon the matter of damages. In Schwartz v. Jaffe, 324 Pa. 324, 188 A. 295, an analogous case, we said: "The power to set aside a verdict on the ground of inadequacy may be exercised whenever it appears to the court below that the amount is patently insufficient; an appellate court will not interfere in its exercise of discretion unless a gross abuse appears. [Citing authorities.]" We find no abuse of discretion in this record and the case is controlled by the case cited.
The order of the court below is affirmed.